MEMORANDUM**
The state court wasn’t unreasonable, 28 U.S.C. § 2254(d)(2), in holding that petitioner wasn’t prejudiced by wearing the stun belt, see Gonzalez v. Pliler, 341 F.3d 897, 903 (9th Cir.2003), because “the other evidence of [petitioner’s] guilt at trial is so overwhelming that it renders the constitutional error harmless,” Hughes v. Borg, 898 F.2d 695, 702 (9th Cir.1990). And petitioner isn’t entitled to an evidentiary hearing in federal court, as there is no indication in the record that he has sought “an evidentiary hearing in state court.” Bragg v. Galaza, 242 F.3d 1082, 1090 (9th Cir.2001) (quoting Williams v. Taylor, 529 U.S. 420, 435, 120 S.Ct. 1479, 146 L.Ed.2d 435 (2000)).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.